Case 4:18-mj-00128-FHI\/| Document 1 Filed in USDC ND/OK on 10/03/18 Page 1 of 14

 

A0106 (Rev. 06/09) Application foraSearch Warrant F
UNITED STATES DISTRICT CoURT z 50

0[`]~ 0
for the Mar 3 20
. . U.S k C /<9
Northem District of Oklahoma - D/`S;r/lF/;CCQ
’O r”’ c
In the Matter of the Search of dOU,/gr/"
(Briej?y describe the property to be searched ) Case NO_ | g- mb - l gg' pyth r
or idenrih> the person bp name and address)
One Samsung Model: SM-GQOOA, IMEl 353920060460005, Serial Number: )
R38F50860XV. One Samsung Model: SM-JSZOAZ, lMEl 356519079081450, )
Serial Number: RZBJIZSSSQK, One LG Model: LG-K373, IMEI: )
354837071431565, serial Number; 605CYEA143156, one Motomla Model; ) W.L
XT1766, lMEl 256691544200344899, no visible serial number, One Samsung )

Model: SM-5727T1, IMEI 354804/09/0304|8f6. no visible serial number

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the govemment, request a search warrant and state under
penalty of perjury that l have reason to believe that on the following person or property (idemijj) the person or describe she

properly to be searched and give irs locatz'on):
See Attachment “A”:

located in the NOl‘tl'l€m DiStl`lCt Of Oklah()ma , there iS HOW COHCeEll€d (I'dem'ijj) the person or describe the property to be ser°:eaU.'

See Attachment “B”

Tl”le basis for the S€ELI°Cll linder F€d. R. Cl‘im. P. 41(0) lS (check one or more)§
evidence of a crime;
lzl contraband, fruits of crime, or other items illegally possessed',
C] property designed for use, intended for use, or used in committing a crime;
l:l a person to be arrested or a person who is unlawfully restrained

The search is related to a violation of:

Code Sect.ian Ojjense Description
18 U.S.C. § 922(2)(6) Illegal possession of firearm

The application is based on these facts:

See Afi'ldavit of SA Brett Williams, ATF, attached hereto.

|Zl Continued on the attached sheet.

l:l Delayed notice of _ days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

Appi'icam 's signature

SA Brett Williams, ATF

 

 

 

 

Prr'med name and rifle

Swom to before me and signed in my presence.

Date: /o".?'/S

 

City and State: Tulsa, OK U.S. Magistrate .Iudge Frank H. McCarthy

Prz`nled name and title

 

Case 4:18-mj-00128-FHI\/| Document 1 Filed in USDC ND/OK on 10/03/18 Page 2 of 14

SEARCH WARRANT AFFIDAVIT

I, Brett Williams (AHiant), being first duly sworn on oath, do hereby depose and say:

l. I am a Special Agent with the United States Department of Justice, Bureau of
Alcohol, Tobacco, Firearms and Explosives (ATF). I have been employed in this capacity since
September of 2003. I am currently assigned to the Dallas Field Division, Tulsa field office of the
A'I`F where I am responsible for investigating and enforcing federal laws concerning alcohol,
tobacco, firearms and explosive violations I am classified and trained as a Federal Law
Enforcement Officer, with federal statutory arrest authority. Previously I was employed as a Police
Offlcer with the City of Tulsa for 6 years I also received a Bachelor of Arts degree in Criminal
Justice from Oklahorna City University in Oklahorna City, Oklahoma.

2. The facts in this affidavit come from my personal observations my training and `
experience, and information obtained from other agents and witnesses This affidavit is intended
to show merely that there is sufficient probable cause for the requested warrant and does not set
forth all of my knowledge about this matter.

3. Based on the facts set forth in this aftidavit, there is probable cause to believe that
violations of Title 18 United States Code, § 922(a)(6) have been committed, are being committed,
and Will be committed by Sarahy REYNOSO and other unknown persons There is also probable
cause to search the TARGET Phones taken from 4120 S. 130th East Ave. Building 10, Apt. 1003,
Tulsa, OK, Tulsa County, Northern District of Oklahonia, described as follows:

¢ One Samsung Model: SM-G900A, IMEI 353920060460005, Serial Number:

R38F50860XV,

Case 4:18-mj-00128-FHI\/| Document 1 Filed in USDC ND/OK on 10/03/18 Page 3 of 14

¢ One Samsung Model: SM-J320AZ, IMEI 356519079081450, Serial Number:
R28J12853QK,

¢ One LG Model: LG-K373, IMEI: 354887071431565, Serial Number:
605CYEA143156, One Motorola Model: XT1766, IMEI 256691544200344899,
no visible serial number,

0 One Samsung Model: SM-5727T1, IMEI 354804/09/030418/6, no visible serial
number

for [evidence, instrumentalities contraband, or fruits] of these crimes
BACKGROUND OF INVESTIGATION

4. On September 7, 2018, a Beretta 92FS bearing serial number A186958Z was
requested to be traced through the ATF ETrace system after being recovered in Guadalajara,
Jalisco, Mexico on August 22, 2018. The trace of the firearm was returned on September 18, 2018
showing Sarahy Guadalupe REYNOSO from Tulsa, Oklahoma purchased the firearm on August
12, 2018 at the Bass Pro Shop located at 101 BASS PRO DR BROKEN ARROW, OK 74012. In
the ten days from the purchase of the firearm, it traveled approximately 1315.4 miles to where it
was recovered in an unknown crime (report not yet received from Jalisco Mexico).

5. On September 24, 2018, Your Affiant Went to the Bass Pro Shop located at 101
Bass Pro Dr. in Broken Arrow, Oklahoma. Your Affiant was provided With two ATF F 4473’5
with the name Sarahy Guadalupe REYNOSO, DOB: 03/29/1996 on the front page. The first one
was dated June 21, 2018 and was for a Beretta model 92FS 9mm pistol bearing serial number
A18696SZ. REYNOSO filled out the form checking “yes” to section lla, which states the

following: Are you the actual transferee/buyer of the firearm(s) listed on this forrn? Warning: You

2

Case 4:18-mj-00128-FHI\/| Document 1 Filed in USDC ND/OK on 10/03/18 Page 4 of 14

are not the actual transferee/buyer if you are acquiring the firearm(s) on behalf of another person.
If you are not the actual transferee/buyer, the licensee cannot transfer the firearm(s) to
you. Exception: If you are picking up a repaired firearm(s) for another person, you are not required
to answer ll.a. and may proceed to question ll.b. (See lnstructions for Question ll.a.)” denoting
she Was purchasing the firearm for herself. The instructions state the following:

¢ “Question ll.a. Actual Transferee/Buyer: For purposes of this foim, a person
is the actual transferee/buyer if he/she is purchasing the firearm for him/herself
or otherwise acquiring the firearm for him/hersele (e.g., redeeming the firearm
from pawn, retrieving it from consignment, firearm raffle winner). A person is
also the actual transferee/buyer if he/she is legitimately purchasing the flrearm
as a bona fide gift for a third party. A gift is not bona fide if another person
offered or gave the person completing this form money, service(s), or item(s)
of value to acquire the firearm for him/her, or if the other person is prohibited
by law from receiving or possessing the firearrn.

0 ACTUAL TRANSFEREE/BUYER EXAMPLES: Mr. Smith asks Mr. J ones to
purchase a firearm for Mr. Smith (who may or may not be prohibited). Mr.
Smith gives Mr. Jones the money for the firearm. Mr. Jones is NOT 'I'HE
ACTUAL TRANSFEREE/BUYER of the firearm and must answer “NO” to
question l l.a. The licensee may not transfer the firearm to Mr. J ones However,
if Mr. Brown buys the firearm with his own money to give to Mr. Black as a
gift (with no service or tangible thing of value provided by Mr. Black), Mr. y

Brown is the actual transferee/buyer of the firearm and should answer “YES”

3

Case 4:18-mj-00128-FHI\/| Document 1 Filed in USDC ND/OK on 10/03/18 Page 5 of 14

to question ll.a. However, the transferor/seller may not transfer a firearm to
any person he/she knows or has reasonable cause to believe is prohibited under
18 U.S.C. 922(g), (n) or (x). EXCEPTION: If a person is picking up a repaired
firearm(s) for another person, he/she is not required to answer ll.a. and may
proceed to question l l.b.”

6. The firearm received a proceed when the form was submitted to the National Instant
Criminal Background Check System (NICS) for a background check and REYNOSO was allowed
to leave the store with the firearm. Your Affiant spoke with the store associate listed on the ATF
F 4473 and provided him a picture of REYNOSO. The associate stated he conducted the
transaction and recalled the sale with the individual in the picture. The associate stated REYNOSO
came to the counter by herself and did not appear to be with anyone else. The associate stated
REYNOSO seemed stoic and knew what she wanted. The associate said he did not detect anything
out of the ordinary during the transaction A receipt of the transaction provided by the General
Manager showed REYNOSO paid cash for the transaction in the amount of $730.70 and included
two boxes of Remington 9mm ammunition

7. On September 12, 2018, REYNOSO returned to the Bass Pro shop and purchased
two Beretta model 92FS 9mm pistols The first pistol was bearing serial number A186891Z and
the second firearm, which was the traced firearm was bearing serial number A1869SSZ.
REYNOSO again answered yes on Question ll a. that the firearms were for her. The ATF F 4473
was run through a NICS backgron check and came back with a proceed and REYNOSO was
allowed to leave the store with the firearm. Your Affiant spoke with the store associate listed on
the ATF F 4473 and provided him a picture of REYNOSO. The associate stated he conducted the

4

Case 4:18-mj-00128-FHI\/| Document 1 Filed in USDC ND/OK on 10/03/18 Page 6 of 14

transaction and recalled the sale. The associate stated that REYNOSO came to the counter with a
White male Who Was slightly shorter than she Was. The associate stated nothing seemed out of
place during the transaction and he did not get the feeling the transaction was a straw purchase.
The associate stated the two left the counter area at the same time. A receipt of the transaction
provided by the General Manager showed REYNOSO paid for the transaction with a Master Card
in the amount of 81432.80, which included two boxes of Remington, 9mm ammunition

8. On September 21, 2018, your Affiant caused a search of the Oklahoma Department
of Public Safety for the Driver’s Liccnse for Sarahy Reynoso with a date of birth of 3/29/1996. On
September 22, 2018, your Affiant received the license information, which listed an address of 2321
S 107th East Ave. Tulsa, Oklahoma. This address is the same address REYNOSO used on all three
ATF F 4473’s she filled out at the FFL’s.

9. On September 25, 2018, Your Affiant went to Sooner Guns located at 5663-D S
Mingo, Tulsa, Oklahoma and spoke with the owner. The owner provided your Affiant with a ATF
F 4473 with the name Sarahy Guadalupe REYNOSO, DOB: 03/29/ 1996 on the front page. The
4473 was dated May 24, 2018 and was for a Beretta model 92FS 9mm pistol bearing serial number
BER65166 and a Taurus PT92 9mm pistol bearing serial number TKR72366. REYNOSO filled
out the form checking “yes” to section lla. The firearm received a proceed when the form Was
submitted to NICS for a background check and REYNOSO was allowed to leave the store with
the fireann. Your 'Affiant spoke with the owner who stated he conducted the transaction and
recalled the sale. The Owner stated REYNOSO came into the store by herself and did not appear
to be with anyone else. The owner stated she seemed to know what she wanted. The owner said
she told him her dad used to have a Beretta 92FS and she wanted one like his The owner said she

5

Case 4:18-mj-00128-FHI\/| Document 1 Filed in USDC ND/OK on 10/03/18 Page 7 of 14

liked the Taurus which is a knock off of the Beretta but cheaper. The owner said he did not detect
anything out of the ordinary during the transaction. The owner checked the receipt and told your
Affiant she paid cash for the transaction.

10. Your Affiant searched the ATF ETrace system and reviewed the ATF F 4473’s
from the Bass Pro-Shop, which showed the purchase was part of a multiple sale in which two
identical Beretta pistols were purchased. Additional searches revealed another Beretta 92FS was
purchased in June of 201 8 from the same Bass Pro shop. An additional multiple sale revealed the
purchase of a Beretta 92FS and a Taurus PT92 (Beretta 92 knock off) from Sooner Gun located at
5663-D S Mingo, Tulsa, OK on May 24, 2018. Two of` the Purchases were paid for with cash
while the multiple sale the firearm was traced was paid for with a Master Card. The Master card
purchase included the two firearms at $649.99 each as well as two boxes of 9mm ammunition for
a total of $1,432.80.

11. REYNOSO has ties to the area the firearm was recovered from and claims to have
lived in El Arenal, Jalisco, Mexico (via her Facebook page), which is a suburb approximately 25.4
miles Northwest of Guadalajara Jalisco. Your Affiant has learned REYNOSO has traveled across
the border of Mexico three times in 2018 from June to July.

12. On September 21, 2018, your Affiant checked the Tulsa Police Department (TPD)
Report Management System (TRACIS) for any reports on REYNOSO. TPD TRACIS showed no
reports for theft of any firearms or any other contacts.

l3. On September 18, 2018, a search of` the National Law Enforcement

Telecommunications System (NLE'I`S), which revealed REYNOSO, had a State ID number out of

Case 4:18-mj-00128-FHI\/| Document 1 Filed in USDC ND/OK on 10/03/18 Page 8 of 14

Oklahoma of 2131563. She received the number after applying with the State Department of
Health to be a long-term care practitioner.

l4. On September 21, 2018, your Affiant caused a search of the National Crime
Information Center Network for the name Sarahy REYNOSO with a date of birth of 03/29/1996.
The return stated “No identifiable record in the NCIC Interstate Identification Index (III).”

15. On September 21 , 2018, your Affiant caused a search of the ATF ETRACE system.
The results showed REYNOSO had one firearm trace with a ten-day time to crime and two
multiple sales. The ten-day time to crime was to Jalisco, Mexico.

16. On September 26, 2018, your Affiant caused a search of the Oklahoma Supreme
Court Network (OSCN) for Sarahy REYNOSO to look for any court hearing involving hcr. The
only entry found was out of Tulsa County, Oklahoma on November 23, 2015 for a marriage
license. Your Affiant pulled a copy of the marriage license off the site and it showed on November
23, 2015, Sarahy Guadalupe Reynoso married Luis Enrique De La Torre Tovar.

17. On September 26, 2018, Your Affiant Went to the Union Point Apartments located
at 4104 S 130 East Ave. Tulsa, Oklahoma Your Affiant spoke with the manager and received a
tenant roster for the complex. Your Affiant looked through the roster and located the name Luis
Enrogue De La Torre in building 10 apartment 1003. The phone number listed as the home phone
(918) 991-2393 also shows to be listed as a phone used by REYNOSO on her Facebook page and
in several databases. The address is further listed in multiple sources as being an address
REYNOSO has listed as her domicile. The Tenant roster shows the apartment has a lease end date

of August 31, 2019 and the rent has been paid for the month of September 2018.

Case 4:18-mj-00128-FHI\/| Document 1 Filed in USDC ND/OK on 10/03/18 Page 9 of 14 '

18. On September 28, 2018, Your Affiant spoke with a manager of the Union Point
Apartrnents to inquire about the residence at 4120 S. l30th East Ave., Building 10, Apartment
1003, Tulsa, Oklahoma. The manager told Your Affiant the Apartment is leased to Luis De La
'I`orre and Sarahy Reynoso. The manager then provided your affiant with a copy of the lease
agreement, which upon inspection listed both De La Torre and Sarahy Reynoso at the requested
address. The lease agreement shows a lease term date from September l, 2018 through February
28, 2019.

l9. On September 28, 2018, Your Affiant executed a federal search warrant at 4120 S.
130th East Ave., Building 10, Apartment 1003, The residence of Sarahy Reynoso. Your Affiant
was able to interview Reynoso who admitted to straw purchasing the firearms from Bass Pro Shop
and Sooner Guns. Reynoso also admitted that all five firearms had been trafficked to, and are
currently in Jalisco Mexico.

20. During the search of the residence five cellular telephones were seized. One of the
phones Was seized from Sarahy Reynoso herself. The three of the phones were taken from a
dresser in the Master Bedroom and a fourth was taken from the living room. A sixth phone
belonging to Luis De La Tolre, husband of Reynoso, was not seized and was left at the residence.
The phones included the three Samsung cellular phones, one Motorola cellular phone and one LG
cellular phone listed above.

21 . Based on my training and experience, your Affiant knows that people Whom straw-
purchase firearms to be trafficked, utilize cellular phone devices for communication. The devices
are used to take and receive pictures, take and receive calls from the traffickers. These

communication can contain meeting location, types of firearms wanted, pictures of firearms

8

Case 4:18-mj-00128-FHI\/| Document 1 Filed in USDC ND/OK on 10/03/18 Page 10 of 14

desired and purchased, messages detailing money transfers and or bank accounts for the purchase
of the firearms and locations to purchase the firearms. These communications can be done through
the device and its installed apps that can only be viewed on the phone sending or receiving.

22. Based on my training and experience, your Affiant knows that people whom straw
purchase firearms to be trafficked‘ keep receipts from the transactions to show purchase prices to
the traffickers requesting them to purchase the firearms. They also keep the boxes the firearms
come in as the traffickers typically do not want them, as they are bulky and easily associated with
firearms

23. Pursuant to 18 U.S.C. § 922(a)(6), for any person in connection with the acquisition
or attempted acquisition of any firearm or ammunition from a licensed importer, licensed
manufacturer, licensed dealer, or licensed collector, knowingly to make any false or fictitious oral
or written statement or to finnish or exhibit any false, fictitious, or misrepresented identification,
intended or likely to deceive such importer, manufacturer, dealer, or collector with respect to any
fact material to the lawfulness of the sale or other disposition of such firearm or ammunition under
the provisions of this chapter;.

§M§

24. Based on the foregoing, l believe there is probable cause to search the TARGET
Phones taken from 4120 S. 130th East Ave. Building 10, Apt. 1003, Tulsa, OK, Tulsa County,
Northern District of Oklahoma, described as follows:

v One Samsung Model: SM-G900A, IMEI 353920060460005, Serial Number:

R3 8F50860XV,

Case 4:18-mj-00128-FHI\/| Document 1 Filed in USDC ND/OK on 10/03/18 Page 11 of 14

One Samsung Model: SM-J320AZ, IMEI 3565l907908l450, Serial Number:
R28J12853QK,

One LG Model: LG-K373, IMEI: 354887071431565, Serial Number:
605CYEA143156, One Motorola Model: XT1766, IMEI 256691544200344899,
no visible serial number,

One Samsung Model: SM-5727Tl, IMEI 354804/09/030418/6, no visible serial

number

for a violation of Title 18 United States Code, § 922(a)(6).

252 >

BRETT WILLIAMS

Special Agent

BUREAU OF ALCOHOL, TOBACCO,
FIREARMS & EXPLOSIVES

,,,J

 

Subscribed and sworn before me this j day of October, 2018

2524/ama

United States Magistrate Judgej

l0

Case 4:18-mj-00128-FHI\/| Document 1 Filed in USDC ND/OK on 10/03/18 Page 12 of 14

ATTACHMENT A

1. The Phones to be searched are described as follows:

0 One Samsung Model: SM-G900A, IMEI 853920060460005, Serial
Number: R3 8F50860XV,

o One Samsung Model: SM-J320AZ, IMEI 356519079081450, Serial
Number: R28J12S53QK,

0 One LG Model: LG-K373, IMEI: 354887071431565, Serial Number:
605CYEA143156, One Motorola Model: XTl766, IMEI
256691544200344899, no visible serial number,

0 One Samsung Model: SM-5727Tl, IMEI 354804/09/030418/6, no visible

serial number

Case 4:18-mj-00128-FHI\/| Document 1 Filed in USDC ND/OK on 10/03/18 Page 13 of 14

ATTACHMENT B

ITEMS TO BE SEIZED

1. All records, contained in the electronic devices described in Attachment A that
constitute contraband, fruits, instrumentalities, and evidence of violations of 18
U.S.C. 922(d) - Transfer of a firearm to a prohibited possessor, 18 U.S.C.
922(a)(6) - Providing false information to an FFL during a firearms transaction,
and 18 U.S.C. Section 371 - Conspiracy to commit an offense against the United
States, including:

2. Any and all electronic data including any names, phone numbers, addresses,
contact inforrnation, data, text, messages_, images, voice memos, photographs,
videos, Intemet sites, Intemet access, documents or other inforrnation, contained
in the internal, external or removable memory or memories of the cellular phone;

3. Any records containing information that indicates the types, amounts, and prices
of firearms trafficked as well as dates, places, and amounts of specific
transactions;

4. Any records containing any information related to sources of firearms, including
names, addresses, phone numbers, or any other identifying records;

5. Any subscriber inforrnation, contact information to include names, addresses,
telephone numbers, e-mail addresses or other identifiers;

6. Any call log inforrnation, including missed, incoming and outgoing calls and any
information associated with those ntunbers to show evidence of user attribution
showing who used or owned the device, such as phonebooks, saved usemames
and passwords, documents, and browsing history;

7. Any photographs, video and audio files;

8. Any text messages, e-mail messages, chats, multimedia messages, installed
applications or other electronic communications;

9. Any calendar, note, password, dictionary entries;
lO. Any Global Positioning Satellite (GPS) entries, Intemet Protocol Connections,
Location entries to include Cell Tower and WiFi entries;

ll. Any Intemet or browser entries or history;

l2. Any system, data or configuration information contained within the device;

Case 4:18-mj-00128-FHI\/| Document 1 Filed in USDC ND/OK on 10/03/18 Page 14 of 14

F or any computer, computer hard drive, or other physical object upon which
computer data can be recorded (hereinafter, “COMPUTER”) that is called for by
this warrant, or that might contain things otherwise called for by this warrant

Evidence of who used, owned, or controlled the COMPUTER at the time
the things described in this warrant were created, edited, or deleted, such
as logs, registry entries, configuration files, saved usemames and
passwords, documents, and browsing history, user profiles, e-mail, e-mail
contacts, “chat,” instant messaging logs, photographs, and
correspondence;

Evidence of software that would allow others to control the COMPUTER,
such as viruses, Trojan horses, and other forms of malicious software, as
well as evidence of the presence or absence of security software designed
to detect malicious software;

Evidence of the lack of such malicious software;

Evidence of the attachment to the COMPUTER of other storage devices or
similar containers for electronic evidence;

Evidence of counter-forensic programs (and associated data) that are
designed to eliminate data from the COMPUTER;

Evidence of the times the COMPUTER was used;

Passwords, encryption keys, and other access devices that may be
necessary to access the COMPUTER;

Records evidencing the use of the Intemet to facilitate the planning and/or

' organization of criminal activity, including:

a. Records of Intemet Protocol addresses used; and

b. Records of Intemet activity, including firewall logs, caches,
browser history and cookies, “bookmarked” or “favorite” web
pages, search terms that the user entered into any Intemet search
engine, and records of user-typed web addresses

